VICKERY, J.
Epitomized Opinion
First Publication of this Opinion
Tucker was a customer of defendant stockbrokers. On December 5, he directed defendant to purchase 200 shares of a certain stock. Later on that day, Tucker contended, he ordered defendant to sell the stock and close out his account. Defendant because of a misunderstanding did not sell the stock that day. On December 6, in a telephone conversa-t'on, Tucker told defendant that he had dil'ected them to sell the stock and close out his account, and that he did not now regard the stock as his. Tucker’s credit with defendant was at that time $2,200. Defendant held the stock and sometime later, the stock having fallen in value until Tucker’s credit was exhausted, they sold it and appropriated the proceeds to pay the alleged indebtedness of Tucker to them. Tucker brought this action to recover the $2,200 and obtained judgment in the court below. Defendant prosecuted error. Held:
Whether or not Tucker directed defendant on December 5 to sell the stock, defendant knew on December 6 that Tucker desired them to close his account, and as they might havé sold the stock without loss they should have done so. Judgment of lower court affirmed.